ACCEPTED
                                                                                     04-15-00779-CV
                                                                         FOURTH COURT OF APPEALS
                               04-15-00779-CV                                 SAN ANTONIO, TEXAS
                                                                               12/10/2015 4:59:05 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK

                          CAUSE NO. 2015-CI-10299

AUSTIN MATERIALS, LLC DBA      §                 IN THE DISTRICT  COURT
                                                               FILED IN
                                                         4th COURT OF APPEALS
RAMMING PAVING COMPANY,        §                          SAN ANTONIO, TEXAS
    Plaintiff                  §                         12/10/2015 4:59:05 PM
                               §                             KEITH E. HOTTLE
                                                    ST            Clerk
VS.                            §                 131 JUDICIAL DISTRICT
                               §
ALL AMERICAN EXCAVATION, INC., §
TRAVIS FRANZEN and KRISTER     §
FRANZEN,                       §
     Defendant                 §                 BEXAR COUNTY, TEXAS


            DEFENDANT ALL AMERICAN EXCAVATION, INC.’S
                 NOTICE OF ACCELERATED APPEAL


       COMES NOW Defendant All American Excavation, Inc. (“Defendant”) and

hereby gives notice per Texas Rule of Appellate Procedure 25 and 28 of its

accelerated appeal per Texas Civil Practices & Remedies Code §51.016 of the

District Court’s Order Denying Defendant’s Motion to Abate and Compel

Arbitration entered on December 4, 2015. This appeal is taken to the Fourth Court

of Appeals in San Antonio, Texas, and is NOT a parental termination or child

protection case.




8203-18\00545535.000                                                        Page 1
                       Respectfully submitted,

                       TAUBE SUMMERS HARRISON
                        TAYLOR MEINZER BROWN LLP


                       By:   /s/ Neal Meinzer
                             B. Neal Meinzer
                             State Bar No. 00797065
                             nmeinzer@taubesummers.com
                             S. King
                             State Bar No. 24067708
                             aking@taubesummers.com
                       100 Congress Ave., 18th Floor
                       Austin, Texas 78701
                       Telephone: (512) 472-5997
                       Telecopier: (512) 472-5248

                       ATTORNEYS FOR DEFENDANTS




8203-18\00545535.000                                     Page 2
                         CERTIFICATE OF SERVICE

      Pursuant to the Texas Rules of Civil Procedure 21 and 21a, a true and
correct copy of the foregoing was served on all counsel of record by email as listed
below, on December 10, 2015.

               Lee Elms
               Thomas S. Harmon
               Elms Harmon Macchia, LLC
               2702 Treble Creek
               San Antonio, Texas 78258
               Telephone: 210/349-8888
               Telecopier: 210/349-8805
               l.elms@elmslaw.com
               tharmon@elmslaw.com




                                      /s/ Neal Meinzer
                                      Neal Meinzer




8203-18\00545535.000                                                           Page 3